Citation Nr: 0217162	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  97-06 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active military duty from May 1950 to May 
1953 and had service with the National Guard from July 1953 
to September 1954 and from April 1975 to November 1990.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO).  The veteran testified at a hearing 
before a Hearing Officer at the RO in July 1997.  The Board 
remanded the case in June 1998 for additional development of 
the record.

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c)(2002).


FINDING OF FACT

Rheumatoid arthritis is not shown to have initially 
manifested either during the period of active duty from May 
1950 to May 1953, within one year following discharge from 
active duty in May 1953 or during any period of active duty 
for training.


CONCLUSION OF LAW

Rheumatoid arthritis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1111, 
1112, 1131, 1137, 1153, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.6, 3.7, 3.303, 3.306, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
However, the VA regulations promulgated to implement the Act 
provide for the retroactive effect of the regulations, 
except as specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Whereas VA regulations are binding on the Board, 
38 C.F.R. § 20.101(a) (2002), the Board in this decision 
will apply the regulations implementing the VCAA as they 
pertain to the claim at issue.

The veteran's Application for Compensation or Pension was 
received in April 1994 and is substantially complete.  There 
is no issue as to provision of a form or instructions for 
applying for the benefits.  38 U.S.C.A. § 5102 (West Supp. 
2002); 38 C.F.R. § 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  The United States Court 
of Appeals for Veterans Claims (Court) has held that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

On his April 1994 application, the veteran identified 
medical treatment by Dr. "Fuxench" in 1985 and Dr. Recurt 
"to date".  He submitted copies of service medical records 
dated from May 1983 to July 1990.  The veteran testified at 
a hearing at the RO in July 1997.  In August 1997, he 
submitted copies of VA outpatient records dated from October 
1984 to April 1989.  In August 1997 he also submitted copies 
of treatment records of Dr. Recurt dated from November 1985 
to March 1997.  

In June 1998, the Board remanded the case to the RO for 
additional development of the evidence.  In accordance with 
the Board's remand instructions, the RO sent a letter to the 
veteran in June 1998 requesting that he submit copies of any 
service medical records in his possession for the period of 
service from 1950 to 1953.  He was also requested to 
identify all medical providers who treated him for 
rheumatoid arthritis and to name the facility where he was 
hospitalized in 1953.  He was asked to furnished release 
forms for any private medical evidence identified.  By 
letter dated in May 2002, the RO advised the veteran of what 
the evidence must show to establish entitlement to the 
benefit he wanted.  He was again requested to submit copies 
of service medical records dated from 1950 to 1953 in his 
possession and to identify all treatment providers regarding 
the claimed rheumatoid arthritis.  He was again advised to 
submit to appropriate release forms for any identified 
treatment.  The RO notified the veteran that the RO would 
assist him by requesting medical records, employment 
records, or records from other Federal agencies.  He was 
advised that he must give the RO enough information about 
any records so that they could be requested. The veteran did 
not respond to the RO's June 1998 or May 2002 letters.

The RO obtained the veteran's service medical records for 
the period of service from 1950 to 1953.  The RO has 
obtained veteran's service medical records from both his 
period of active military duty and his service in the 
National Guard.  The RO has also obtained personnel records 
from the National Guard which show the periods of active 
duty for training.  The record includes the veteran's 
service medical records and VA and private treatment records 
which have been obtained by the RO and submitted by the 
veteran.  The veteran has not identified any additional 
pertinent evidence which could be obtained with regard to 
his claim.

By rating action in November 1994, the veteran's claim was 
denied.  The statement of the case (SOC) was issued in March 
1997.  The Board remanded the case in June 1998 for 
additional development.  A supplemental statement of the 
case was issued in August 2002.  The rating decision, the 
SOC, the SSOC and the Board's Remand together listed the 
evidence considered, the legal criteria for evaluating the 
claim, an analysis of the facts as applied to the applicable 
law, regulations and criteria, and informed the appellant of 
the information and evidence necessary to substantiate the 
claim.  VA has satisfied the duty to tell the veteran what 
information and evidence is needed to substantiate his claim 
and what evidence he must provide and what VA will obtain or 
request on his behalf.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West Supp. 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  
As noted above, the RO has obtained the veteran's service 
medical records and service personnel records.  The veteran 
has submitted copies of private and VA treatment records.  
The veteran has failed to either provide the medical records 
of Dr. Fuxench or provide a release form to the RO so that 
those records may be obtained.  He has provided copies of 
records of Dr. Recurt and has not provided a release form 
for the RO to attempt to obtain any additional records from 
Dr. Recurt.  The veteran has not identified any additional 
VA or private treatment records with regard to his claim.  
There is no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
Supp. 2002); 38 C.F.R. § 3.159(d) (2002). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The veteran was afforded VA 
examinations in September 1994.

On appellate review, there are no areas in which further 
development is needed.  The appellant was informed of the 
provisions of the VCAA and of the implementing regulations 
in the August 2002 SSOC.  The requirements of the law and 
regulations have been substantially met and the Board may 
proceed to consider the merits of the appeal. 


II.  Service connection for rheumatoid arthritis

The veteran seeks service connection for rheumatoid 
arthritis.  He asserts that rheumatoid arthritis had its 
onset during service.  He asserts that conditions during 
service in Korea and while on active duty for training in 
the National Guard caused this condition.  He stated that he 
developed pain in his right arm and knees.  He asserts that 
in 1985 he was diagnosed with rheumatoid arthritis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002).  
Where a veteran served 90 days or more during a period of 
war or after December 31, 1946, and arthritis becomes 
manifest to a degree of l0 percent within 1 year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West l991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection may be established for diseases and 
injuries incurred in or aggravated during periods of active 
duty for training in the reserves, or for injuries incurred 
in or aggravated during periods of inactive duty training.  
See 38 U.S.C.A. § 101(2), (16), (22), (23), (24) (West 
1991); 38 C.F.R. §§ 3.6, 3.7 (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an 
increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (2002).  It is the 
Secretary's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The veteran's service personnel records show that he served 
in the Air National Guard from July 1953 to September 1954 
and in the Army National Guard from April 1975 to November 
1990.  Those records show that he served on active duty, 
active duty for training or full time training duty between 
July 1975 to July 1990 as follows: from July 6 to 20, 1975; 
June 13 to 27, 1976; August 14 to 28, 1977; June 11 to 25, 
1978; July 1 to 15, 1979; April 5, 1980; April 6 to 19, 
1980; April 11 to 25, 1981; July 3 to 17, 1982; May 14, to 
28, 1983; June 23, 1984 to July 7, 1984; June 22, 1985 to 
July 6, 1985; May 31, 1986 to June 14, 1986; May 30, 1987 to 
June 13, 1987; May 14 to 28, 1988; September 11 to 25, 1989; 
May 26, 1990 to June 9, 1990; and from June 23 1990 to July 
7, 1990. 

The service medical records are negative for findings or 
diagnoses of rheumatoid arthritis during the veteran's 
period of active duty from May 1950 to May 1953.  He was 
hospitalized in February 1953 with complaints of chills, 
fever, body aches and coughing.  The final diagnosis was 
influenza.  He was released to duty in March 1953.  The May 
1953 report of separation examination noted diagnoses of 
defective vision and left small varicocele.

A May 1982 Report of Medical History showed that the veteran 
denied a history of swollen or painful joints and arthritis, 
rheumatism or bursitis.  The examiner indicated that there 
was no significant medical history and no defects were 
noted.  May 1983 service medical records show treatment for 
right shoulder muscle sprain, sprain of the left and right 
knees, contusions of the soles and heels of the feet and 
right shoulder joint pain.  A July 5, 1985 entry noted a 
diagnosis of rheumatoid arthritis of the left elbow.  A July 
11, 1986 examination report showed a diagnosis of rheumatoid 
arthritis.  A July 4, 1990 entry shows that the veteran was 
seen for complaints of a twisted left wrist after a fall and 
a history of rheumatoid arthritis was noted.  The examiner 
indicated the presence of hypertrophic joints due to chronic 
arthritis.  A September 1990 examination report noted a 
history of rheumatoid arthritis.

Private treatment records of Dr. Recurt dated from November 
1985 to March 1997 show that the veteran was seen in 
November 1985 for rheumatoid arthritis.  The veteran 
reported that he had been injected on several occasions and 
it was only controlled with Ecotrin.  Dr. Recurt also noted 
gold toxicity (skin) and that the veteran was seen by Dr. 
Edil Gala and received gold in March-June 1985.  The 
clinical impression was rheumatoid arthritis, controlled.  
The remaining records show treatment for rheumatoid 
arthritis.

A September 1994 VA general medical examination report shows 
that the veteran reported being diagnosed with rheumatoid 
arthritis in 1983 while in the National Guard.  He reported 
that he complained of right shoulder pain associated with 
burning sensation over the plantar aspect of the feet and 
pain in both knees.  He reported that shoulder pain recurred 
in six months and that he later developed pain over the hand 
joints.  He reported that he then had a rheumatoid factor 
test which was positive for rheumatoid arthritis.  The 
diagnoses included rheumatoid arthritis with hammertoe 
deformity of toes, right foot and deformity of hand joints.

On VA orthopedic examination in September 1994, the veteran 
reported that he had knee pain while serving in Korea in 
1952.  He also reported that in May 1983, while in the 
National Guard, he was walking in a formation and started to 
have bilateral knee pain with inability to walk.  He 
indicated that the pain subsided in 24 hours.  He also 
reported pain after being in cold rainy weather which 
subsided after being in a warm tent.  He reported that he 
then had right shoulder pain with inability to raise the 
right arm.  He indicated that he later had burning sensation 
of the feet and right knee and then had pain all over the 
body.  He reported that in 1984 he started to have swelling 
and deformities of both hands.  It was indicated that he 
reported that in January 1986, he was evaluated by Dr. Luis 
Castro who performed arthritis work up and found positive 
rheumatic arthritis on blood tests.  It was indicated that 
in February 1985, he started to have swelling of the hands, 
feet, knees and elbows.  He reported that Dr. "Fusenchi" and 
Dr. Recurt evaluated him and he was diagnosed with 
rheumatoid arthritis.  He indicated that he was treated with 
gold injections and on the ninth injection, he had toxic 
side effects and the therapies were discontinued.  The 
diagnoses included rheumatoid arthritis by history and 
clinically.

In July 1997, the veteran testified that rheumatoid 
arthritis was first manifested during service in February 
1953.  He testified that he was stationed in Korea during 
the cold winter and that he had chills after being on guard 
duty.  He indicated that he was hospitalized from February 
to March 1953 for treatment of influenza.  He testified that 
10 years later he had a reoccurrence of the chills and that 
he would get chills every four years.  He testified that 
during a two week period of duty in the National Guard in 
1983 he was subjected to low temperatures and that he had 
pain in his knees and feet.  He also had burning in his 
feet.  He stated that he went to sick call and he was 
prescribed Rufen which was an anti-inflammatory medicine for 
arthritis.  He indicated that he did not know what the 
medication was for at that time.  He testified that in the 
summer of 1994 he had shoulder pain and inflammation of the 
hands.  He testified that he was examined by Dr. "Fusench" 
in 1985, while a civilian, and received a diagnosis of 
rheumatoid arthritis.  He reported that he received gold 
injections and had a toxic reaction.  He testified that he 
went to see several rheumatologists after that and was later 
seen by Dr. Recurt, who continues to threat him.  He 
testified that he had to have right foot surgery due to 
rheumatoid arthritis.  He asserted that his current 
rheumatoid arthritis had its onset during service in Korea.  

After a full review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and it must be denied.  The service medical records for the 
period of active duty from 1950 to 1953 do not show a 
diagnosis of rheumatoid arthritis.  Those records do show 
that he was hospitalized with complaints of chills, fever, 
body aches and coughing in February 1953 and the final 
diagnosis was influenza.  While the veteran has asserted 
that these symptoms represented the initial onset of 
rheumatoid arthritis, there is no competent medical evidence 
showing such a diagnosis.  As a layperson, the veteran is 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
Thus, his statements regarding medical causation are not 
probative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). 

The Board concludes that the medical evidence does not 
support a finding that rheumatoid arthritis had its onset 
during a period of active duty for training.  The medical 
records pertaining to his service in the National Guard show 
that in May 1983 he was seen for various complaints of joint 
pain, including pain in the knees, right shoulder and feet.  
The diagnoses included knee sprain, and right shoulder 
muscle strain.  There is no diagnosis of rheumatoid 
arthritis related to these complaints.  A July 5, 1985 sick 
call entry, while the veteran was two-week annual training 
period from June 23, to July 7, 1985, noted a diagnosis of 
rheumatoid arthritis of the left elbow.  The November 1985 
private medical report submitted by the veteran shows that 
he had been previously treated for rheumatoid arthritis in 
March to June 1985.  The veteran has testified that he was 
treated for rheumatoid arthritis while a civilian in January 
1985.  The Board is cognizant that the veteran is not 
competent to relate a diagnosis or otherwise what he was 
told by a doctor.  See Warren v. Brown, 6 Vet. App. 4 
(1993), and Robinette v. Brown, 8 Vet. App. 69 (1994).  The 
Board also must point out that the veteran has failed to 
cooperate with the efforts, outlined above, to obtain 
private medical records which he has indicated show that he 
was treated for rheumatoid arthritis during a period other 
than a two-week annual training period.  The duty to assist 
is not always a one-way street.  If a veteran wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (affirmed on reconsideration, 1 
Vet. App. 406 (1991).  The Board has determined that no 
further development of the evidence is possible absent the 
cooperation of the veteran and must adjudicate the claim on 
the basis of the evidence assembled.  The private medical 
evidence of record indicates that the veteran was treated 
for rheumatoid arthritis in March 1985, prior to the July 
1985 treatment shown in the service medical records.  The 
Board would emphasize that arthritis, rather than being an 
acute condition, is a chronic disease pathology.  See 38 
C.F.R. §§ 3.307, 3.309 (2002).  The Board finds that the 
evidence preponderates against a finding that rheumatoid 
arthritis had its onset a period of active duty for training 
in the National Guard.  

On the question of whether the veteran's rheumatoid 
arthritis was aggravated by service, the Board finds no 
medical evidence of record which establishes that the 
veteran's rheumatoid arthritis increased in severity as a 
result of service.  A July 1986 examination report included 
a diagnosis of rheumatoid arthritis, but did not show any 
complaints or clinical findings regarding that diagnosis.  A 
July 1990 individual sick slip noted a history of rheumatic 
arthritis and indicated that the veteran was being evaluated 
for a twisted left wrist after a fall.  It was indicated 
that there was no evidence of a fracture.  On examination in 
September 1990, the veteran reported a history of swollen or 
painful joints and a history of rheumatoid arthritis was 
noted.  While deformities of the upper extremities and feet 
due to arthritis were noted, the examiner did not identify 
any defect or diagnosis on the basis of that examination.  
There is no medical evidence that the veteran received 
treatment for complaints specifically related to rheumatoid 
arthritis during any period of active duty for training 
after 1985.  The July 1990 entry showed that he was treated 
for a wrist injury after a fall, and rheumatoid arthritis 
was only incidentally noted.  There is no other competent 
medical evidence showing treatment for rheumatoid arthritis 
during a period of active duty for training after 1985.  
Therefore, the medical evidence does not establish that 
rheumatoid arthritis was aggravated by service.

The veteran's contentions have been considered.  However, 
the Board finds that they are not supported by the record.  
Following a full review of the record, it is clear that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for rheumatoid 
arthritis.  The Board has considered the doctrine of 
reasonable doubt. However, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for rheumatoid arthritis is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

